DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 3-9, 11-15, and 17-22 are pending.
	Claims 2, 10 and 16 have been canceled.
	Claims 1,6,9,15,17 have been amended.
	Claims 21 and 22 are new claims.
	The 35 U. S. C. § 112(b) rejection with respect to claims 6 and 13 is hereby withdrawn in light of the claims amendment presented on 11/05/2021.

Response to Arguments
3.	Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 9
Applicant argues that Xu fails to teach the limitations “determining, by a centralized controller of a network that is in communication with plurality of network devices for the network, that first network devices of  the plurality of network devices are network are In-Service Software Upgrade (ISSU)-capable and second network devices of the plurality of network devices are not ISSU-capable,” “wherein the centralized controller is executed by a computing device separate from the first network devices and second network devices” “transmitting, by the centralized controller and over the network one or more messages instructing the first network devices to perform an ISSU operation” in claims 1 and 9.
Examiner respectfully disagrees. Xu teaches a controller for managing plurality of Forwarding Cores (FCs) and instructing them to perform ISSU operation. During the ISSU operation, some of the FCs handling packet processing and forwarding while the other FCs are offline (Xu [0018]-[0021]). The FCs forwarding the packet are “ISSU-capable” and the FCs transitioned to Offline are “not ISSU-capable.”  This interpretation also consistent with the claim definition of ISSU-capable and not ISSU-capable.
Regarding the amended limitation “wherein the centralized controller is executed by a computing device separate from the first network devices and second network devices” Xu teaches a processor run a controller at a control plane and plurality of FCs at data plane. Each components are individual components and the controller, the processor or circuit board are not the same components (Xu [0008] and Fig. 5). 
Regarding the limitations “transmitting, by the centralized controller and over the network one or more messages instructing the first network devices to perform an ISSU operation” Xu teaches the controller instructing the FCc to perform ISSU procedures (Xu [0026] [0020]).
Furthermore, applicant argues that the combination of Xu and Jain does not teach “transmitting, ….,one or more Border Gateway Protocol (BGP) extended community messages to peer network devices, the one or more BGP extended community messages indicating that the network device of the second network devices is not ISSU-capable”  in claims 1 and 9.
Examiner respectfully disagrees. Jain col. 7 lines 1-15, a TOR switch sending message to one or more network devices to notify that the switch will be offline for a software upgrade, and  Software Upgrade (ISSU)-capable” because it is not available to receive network traffic while performing the software upgrade. Regarding the Border Gateway Protocol (BGP), Jain teaches BGP routing protocol for message exchange. In, Jain col. 14 lines 20-28, a control unit includes a routing protocol such as Border Gateway Protocol (BGP) for message exchange. The BGP is a standard routing protocol [https://www.cisco.com/c/en/us/products/ios-nx-os-software/border-gateway-protocol-bgp/index.html].  The control units can be implemented as router which is configured to send offline transitioning message. Furthermore, the TOR switch 4B also includes control unit as disclosed in Fig. 3. Therefore, when the switch is configured to send offline transition message for a software upgrade, and the switch also uses BGPP protocol for message exchange, these features teaches the claimed features the above claimed feature with respect to using BGP extended community message.
Regarding claim 3, applicant argues that the combination of Xu, in view of Jain and Lloyd does not disclose or suggest “determining, by the centralized controller and for each network device, whether the configuration information for the network device indicates that the network device is ISSU-capable or not ISSU-capable,” as recited by claim 3. 
Examiner respectfully disagrees. Lloyd discloses determining updates are appropriate for devices or not appropriate for the certain devices based on received configuration information from each devices (Lloyd [0031] [0032] [0028] [0045]). In other words, when the update is appropriate the update will be allowed on the device and not allowed on the other devices those update is not appropriate.


Regarding claim 15 
Applicant’s arguments include 
.. .. a cited portion of Jain does not teach or suggest the cited portions configured to “receive, from a second network device that is unable to process or forward network traffic while performing a software upgrade, a Border Gateway Protocol (BGP) extended community message indicating that the second network device is not In-Service Software Upgrade (ISSU)-capable, wherein the second network device is a peer of the first network device,” as recited by amended claim 15. Furthermore applicant argues “the cited portions of Jain do not disclose or suggest that TORswitch 4B may send a Border Gateway Protocol (BGP) extended community message to achieve this purpose. Furthermore, the cited portions of Jain do not disclose or suggest that the LACP packet sent by TOR switch 4B indicates that TOR switch 4B is “not In-Service Software Upgrade (ISSU)-capable.” Rather, the cited portions of Jain describe that TOR switch 4B sends a LACP packet to cause servers 12 to remove interface cards (IFCs) 34B and 36B from LAG 42B and LAG 42C, thereby causing servers 12 to cease sending packets to TOR switch 4B.°

In rejecting claim 15, the Office relied upon col. 14, lin. 20-25 of Jain, which states that when operating as a router, control unit 50 may include various routing protocols, such as Multiprotocol Label Switching (MPLS), Resource Reservation Protocol (RSVP), Border Gateway Protocol (BGP), etc.” However, merely stating that control unit 50 may implement BGP is insufficient to disclose or suggest that a router may receive “a Border Gateway Protocol (BGP) extended community message indicating that the second network device is not In-Service Software Upgrade (ISSU)-capable,” as set forth by amended claim 1.
	
	Examiner respectfully disagrees. Jain col. 7 lines 1-15, a TOR switch sending message to one or more network devices to notify  that the switch will offline for a software upgrade, the one or more devices redirect traffic to another switch.  Therefore, the switch taken offline for the  Software Upgrade (ISSU)-capable” because it is not available to receive network traffic while performing the software upgrade. Regarding the Border Gateway Protocol (BGP), Jain teaches BGP routing protocol for message exchange. First, BGP is standard routing protocol [ https://www.cisco.com/c/en/us/products/ios-nx-os-software/border-gateway-protocol-bgp/index.html].  In, Jain col. 14 lines 20-28, a control unit includes a routing protocol such as Border Gateway Protocol (BGP) for message exchange.
The control units can be implemented as router which is configured to send offline transitioning message. Furthermore, the TOR switch 4B also includes control unit as disclosed in Fig. 3. Therefore , when the switch is configured to send offline transition message for a software upgrade, and the switch also uses BGPP protocol for message exchange, these features teaches the claimed features  “from a second network device of plurality of devices that is unable to process or forward network traffic while performing a software upgrade, a Border Gateway Protocol (BGP) extended community message indicating that the second network device is not In-Service Software Upgrade (ISSU)-capable “in claim 15. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention..


6.	Claims 15, 17-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipate by Jain et al. (US 8,943,490 hereinafter referred to as Jain). 

Regarding Claim 15,
Jain teaches:
“A first network device of a plurality of network devices of a network, the first network device comprising processing circuitry and configured to: receive, from a second network device of plurality of devices that is unable to process or forward network traffic while performing a software upgrade,” (Jain col. 7 lines 1-15, col. 6 lines 6-10, a core switch and servers receiving a message from a TOR switch before prior to transitioning to offline to perform a software upgrade, and unable to receive network traffic during when the TOT switch is offline. Furtherer, the servers and switches are connected via network.  The network devices have one or more processors and memory).
“ a Border Gateway Protocol (BGP) extended community message indicating that the second network device is not In-Service Software Upgrade (ISSU)-capable” (Jain col. 7 lines 1-15, Jain col. 14 lines 20-28, the message notifying the TOR switch is transitioning to offline for software upgrade, and the switch is not available for network traffic routing. A Broader Gateway protocol (BGP) routing protocol for a router from various protocols to exchange messages. As discussed above, the router is sending notifying message prior going offline for software upgrade).
“wherein the second network device is a peer of the first network device; and” (Jain col. 7 lines 1-5, and Fig., the TOR switch, core switch and the servers are networked each other)
“ in response to receiving the message indicating that the second network device is not ISSU-capable, redirect the network traffic to avoid forwarding the network traffic to the second network device to enable the second network device to transition offline for the software upgrade without interrupting the network traffic within the network” (Col. 7 lines 1-15, in response to receiving the message, the servers and the core switch redirecting network traffic to other devices when the TOR switch is offline to perform the software upgrade, the network traffic runs via the devices except the ToR switch).

Regarding Claim 17, Jain teaches all the limitations of claim15.
Jain teaches:
“wherein the first network device is further configured to process the BGP extended community message indicating that the second network device is not ISSU-capable to determine that the second network device will be unavailable to process the network traffic during a software upgrade, and” (Jain col. 7 lines 1-15, col. 2 lines 45-55, the servers and core switch receiving a message that indicate the TOR switch is going offline for software upgrade. The message receiving devices determine alternate route for redirecting traffic since the message sender device will be offline and won’t receiving network packets).
(Col. 7 lines 1-15, col. 2 lines 45-55,  in response to receiving the message, the servers and the core switch redirecting network traffic to other devices when the TOR switch is offline to perform the software upgrade. The message sender will be offline and stop receiving network packets).

Regarding claim 18, Jain teaches all the limitations of claim15.
Jain teaches:
“wherein, to redirect the network traffic to avoid forwarding the network traffic to the second network device, the first network device is configured to: remove, from a Routing Information Base of the first network device, an entry describing the second network device” (Jain col. 10 lines 45-57, and Fig. 2, the servers removing IFCs because they are not sending packets to the switch going offline. The IFCs located at the respective servers and facilitating communication with the switch). 

Regarding claim 19 Jain teaches all the limitations of claim15.
Jain teaches:
“ wherein, to redirect the network traffic to avoid forwarding the network traffic to the second network device, the first network device is configured to: calculate a new route to reach a destination of the traffic, wherein the new route includes a third network device as a next hop; and store the new route in a Forwarding Information Base (FIB) of the first network device” (Jain col. 2 lines 45-55, col. 7 lines 1-15, col. 17 lines 7-15, The message receiving devices determine alternate route for redirecting traffic since the message sender device will be offline and won’t receiving network packets. The network traffic will be redirected to another available switch. Updating Forward Information base (FIB) when new network route selected). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6, 8, 9, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0105068 hereinafter referred to as Xu) in view of Jain et al. (US 8,943,490 hereinafter referred to as Jain). 

Regarding claim 1,
Xu teaches:
“A method comprising: determining, by a centralized controller of a network that is in communication with plurality of network devices for the network, that first network devices of a plurality of network devices are In-Service Software Upgrade (ISSU)-capable and second network devices of the plurality of network devices are not ISSU-capable” (Xu [0019] [0018] [0020] [0021] [00222] and Fig. 5, A controller for managing plurality of Forwarding Cores (FCs). The FCs includes various network elements, and performing In-service software Upgrade (ISSU) scheme on the FCs. During the ISSU, some of the FCs handling packet processing and forwarding while remaining FCs are offline. The FCs are selected for the ISSU operation based on the FCs status and associated operation. The controller continues upgrading for remaining FCs after upgrading previously selected FC. Thus, there is a communication network between the FCs and controller for performing the upgrading. The controller and the FCs are communicating via a network). 
“wherein the first network devices that are ISSU-capable are configured to at least one of process or forward network traffic while performing a software upgrade, and wherein the second network devices that are not ISSU-capable are unable to process or forward network traffic while performing the software upgrade and wherein the centralized controller is executed by computing device separate from the first network devices and second network devices ” (Xu [0020][008][0035] and Fig. 5, The ISSU scheme refer to software upgrading process on the plurality of FCs when some of the FC handing the processing, handling, and forwarding data packets while  some of FCs are offline during the upgrading. The controller is executed by a processer which is separate from plurality of FCs running at data plane for processing and forwarding packets. The controller may be implemented on single processor. The controller and the plurality of FCs separately implemented).
 “transmitting, by the centralized controller and over the network one or more messages instructing the first network devices to perform an ISSU operation during which the first network devices are configured to at least one of process or forward network traffic while performing the software upgrade; and” (Xu [0026] [0020], teaches software upgrading for the FCs managed by the controller’s command that instruct the FC’s upgrade. Performing software upgrade under ISSU scheme while some of the FCs handling, forwarding, and data packet during the ISSU).
Xu does not explicitly teach:
“transmitting, by the centralized controller and over the network one or more messages instructing each network device of the second network devices to transmit one or more Border Gateway Protocol (BGP) extended community messages to peer network devices, the one or more BGP extended community messages indicating that the network device of the second network devices is not ISSU-capable to enable the second network devices to transition offline for the software upgrade without interrupting network traffic within the network”
Jain teaches:
“transmitting, by the centralized controller and over the network one or more messages instructing each network device of the second network devices to transmit one or more Border (Jain col. 7 lines 1-15,  col. 13 lines 8-11, col. 14 lines 20-28,  a switch sending a message to other network devices to indicate that  the switch will be offline for software upgrade and to redirect the network traffic to other switch during the offline. Therefore, the offline switch is unavailable for the network traffic, but the network traffic is running between the other switch and the network devices.  A control unit generates and provides a message to the switch that instructs the other devices not to send upstream packets to the switch. A Broader Gateway protocol (BGP) routing protocol for a router from various protocols to exchange messages. As discussed above, the router is sending notifying message prior going offline for software upgrade).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a feature for sending notification by a device to other network devices before the device transition to offline as disclosed by Jain and to use a known BGP routing protocol for message exchange, such, inclusion reduce packet drop, and it is helpful to find an alternate network path for the packet when the network device is taken offline for a software upgrade (col. 2 lines 10-28). In addition, it would haven consistent with rationale of using known routing protocol such as BGP technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I) (C)).


Xu teaches:
“A computing device comprising processing circuitry configured to execute centralized controller of a network that is in communication with plurality of network devices for the network “(Xu [0008] and Fig 5, A network component comprising a processor to execute a controller to manage plurality of Forwarding Cores (FCs). Inherently there a network for communication. Furthermore, the controller and the FCs are communicating via network).
“the centralized controller and configured to: determine that first network devices of the plurality of network devices  are In-Service Software Upgrade (ISSU)-capable and second network devices of the plurality of network devices are not ISSU-capable” (Xu [0019] [0008] [0018] [0020] [0021], A controller for managing plurality of Forwarding Cores (FCs).  The controller comprises a processor. The FCs includes various network elements and performing In-service software Upgrade (ISSU) scheme on the FCs. During the ISSU, some of the FCs handling packet processing and forwarding while remaining FCs are offline. The FCs are selected ISSU operation based on the FCs status and associated operation). 
“ wherein the first network devices that are ISSU-capable are configured to at least one of process or forward network traffic while performing a software upgrade, and wherein the second network devices that are not ISSU-capable are unable to process or forward network traffic while performing the software upgrade and wherein the computing device is separate from the firsts network devices and second network devices” (Xu [0020][0008], The ISSU scheme refer to software upgrading process on the plurality of FCs when some of the FC handing the processing, handling, and forwarding data packets while  some of FCs are offline during the upgrading. Each of computing component comprising the processor, the controller and FCs are individually separate components).
“transmit over the network one or more messages instructing the first network devices to perform an ISSU operation during which the first network devices are configured to at least one of process or forward network traffic while performing the software upgrade; and” (Xu [0026] [0020], teaches software upgrading for the FCs managed by the controller’s command that instruct the FC’s upgrade. Performing software upgrade under ISSU scheme while some of the FCs handling, forwarding, and data packet during the ISSU).
Xu does not explicitly teach:
“transmit over the network one or more messages instructing each network device of the second network devices to transmit a Border Gateway Protocol (BGP) extended community message to peer network devices of the network device, the BGP extended community message indicating that the network device is not ISSU-capable to enable the network device of the second network devices to transition offline for the software upgrade without interrupting network traffic within the network.”
Jain teaches:
“transmit over the network one or more messages instructing each network device of the second network devices to transmit a Border Gateway Protocol (BGP) extended community message to peer network devices of the network device, the BGP extended community message indicating that the network device is not ISSU-capable to enable the network device of the second network devices to transition offline for the software upgrade without interrupting network traffic within the network” (Jain col. 7 lines 1-15,  col. 13 lines 8-11, col. 14 lines 20-28,  a switch sending a message to other network devices to indicate that  the switch will be offline for software upgrade and to redirect the network traffic to other switch during the offline. Therefore, the offline switch is unavailable for the network traffic, but the network traffic is running between the other switch and the network devices.  A control unit generates and provides a message to the switch that instructs the other devices not to send upstream packets to the switch. A Broader Gateway protocol (BGP) routing protocol for a router from various protocols to exchange messages. As discussed above, the router is sending notifying message prior going offline for software upgrade).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a feature for sending notification by a device to other network devices before the device transition to offline as disclosed by Jain and to use a known BGP routing protocol for message exchange, such, inclusion reduce packet drop, and it is helpful to find an alternate network path for the packet when the network device is taken offline for a software upgrade (col. 2 lines 10-28). In addition, it would haven consistent with rationale of using known routing protocol such as BGP technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I) (C)).

Regarding claims 6 and 13, the combination of Xu and Jain teach all the limitations of claims 1 and 9. 
Xu teaches:
“wherein transmitting one or more messages instructing the first network devices to perform the ISSU operation comprises receiving, by the centralized controller and” “and transmitting, by the centralized controller and in response to the command, the one or more  (Xu [0026] [0020], teaches software upgrading for the FCs managed by the controller’s command that instruct the FC’s upgrade. Performing software upgrade under ISSU scheme while some of the FCs handling, forwarding, and data packet during the ISSU).
“wherein the one or more messages further instruct each of the first network devices to initiate the ISSU operation during a period of time that each other of the first network devices initiates the ISSU operation” (Xu [0022], teaches performing ISSU operation one at time on to upgrade plurality of FCs).
Xu does not teach:
“…from a user, a command to perform the ISSU operation on the first network devices;”
Jain teaches:
“…from a user, a command to perform the ISSU operation on the first network devices...” (Jain col. 7 lines 30-35, receiving ISSU request from an administrator via user interface).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a feature for receiving software upgrade request from an administrator as disclosed by Jain, such inclusion helpful to incorporate human input when needed.

Regarding claim 8, the combination of Xu and Jain teach all the limitations of claim 1.
Xu teaches:
(Xu [0019], the controller is implemented using software programs for managing and controlling plurality of FCs).

Regarding claim 22, the combination of Xu and Jain teach all the limitations of claim 1.
Xu does not teach:
“wherein the one or more messages instructing the first network devices to perform the ISSU operation specify a location of a software package for the first network devices to install.
Jain teaches:
“wherein the one or more messages instructing the first network devices to perform the ISSU operation specify a location of a software package for the first network devices to install” (Jain col. 16 lines 38-43, update request comprising network location identifier of update data to be applied as part of non-stop software upgrade (NSSU). Downloading the update data using the network location identifier).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a feature to receive update request with network location identification of update data as disclosed by Jain, such inclusion helps to locate the update data in the network for downloading the update data (Jain col. 16 liens 38-43).



s 3-5, 7 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0105068 hereinafter referred to as Xu), in view of Jain et al. (US 8,943,490 hereinafter referred to as Jain), further in view of Lloyd et al. (US 2017/0141968 hereinafter referred to as Lloyd).

Regarding claims 3 and 11, the combination of Xu and Jain teach all the limitations of claim 1and 9.
Xu does not teaches:
“wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: requesting, by the centralized controller and from each network device of the plurality of network devices, configuration information for the network device; and determining, by the centralized controller and for each network device, whether the configuration information for the network device indicates that the network device is ISSU- capable or not ISSU-capable”
Lloyd teaches:
“wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: requesting, by the centralized controller and from each network device of the plurality of network devices, configuration information for the network device; and determining, by the centralized controller and for each network device, whether the configuration information for the network device indicates that the network device is ISSU- capable or not ISSU-capable” (Lloyd [0031][0032][0028][0045], receiving configuration information and accessibility information of plurality of electronic devices in response to a request by centralized configuration device. A set of target devices for which updated is valid is determined based rules. The rules identify that whether the devices are appropriate for updates or not appropriate for updates. Furthermore, incompatibility of software update of electronic devices can be determining based on sanity check).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain to include feature for requesting current configuration information and accessibility information of electronic devices for software update as disclosed by Lloyd, such feature would determine whether the updating the device is necessary or valid  based on the current configuration information, accessibility information and stored configuration information of the devices (Lloyd [0009]).  

Regarding claim 4, the combination of Xu and Jain teach all the limitations of claim 1and 9.
Xu does not teaches:
“wherein the configuration information includes at least one of a device model or a software version”
Lloyd teaches:
“wherein the configuration information includes at least one of a device model or a software version” (Lloyd [0053], determining compatibility of software update for plurality of devices based on devices type or models, version of configuration information and version of software version of each devices etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain to include to feature selecting electronic devices for software updated based on the devices types or models as 

Regarding claim 5, and 12, the combination of Xu and Jain teach all the limitations of claim 1and 9.
	Xu does not teach:
“wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: determining, by the centralized controller and for each network device, whether one or more tags applied to the network device indicate that the network device is ISSU-capable or not ISSU- capable”
Lloyd teaches:
 “wherein determining that the first network devices are ISSU- capable and the second network devices are not ISSU-capable comprises: determining, by the centralized controller and for each network device, whether one or more tags applied to the network device indicate that the network device is ISSU-capable or not ISSU- capable” (Lloyd [0026][0028], the configuration device select the electronic devices based on predetermined identifier for the selection. when the devices are satisfying the predetermined identifier, they will be selected for the update. Lloyd further teaches selecting and unselecting devices for updated based on predetermined identifiers associated with the plurality devices).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain for identifying plurality devices for software update according predetermined selection criteria as disclosed by Lloyd. 

Regarding claims 7 and 14, the combination of Xu and Jain teach all the limitations of claim 1and 9.
Xu does not teach:
“further comprising storing, by the centralized controller and for each network device of the plurality of network devices, an indication of whether the network device is ISSU-capable or not ISSU-capable”
Lloyd teaches:
“further comprising storing, by the centralized controller and for each network device of the plurality of network devices, an indication of whether the network device is ISSU-capable or not ISSU-capable” (Lloyd [0031] [0042], storing current configuration information and accessibility information of electronic devices associated with software upgrading process. The configuration information and associability information will be used to selected devices ready for upgrades based on defined rules). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and Jain for storing configuration information of devices associated with software update as disclosed by Lloyd in order update the database with the most current configuration information of the devices (Lloyd [0031]).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 8,943,490 hereinafter referred to as Jain) in view of Xu (US 2014/0105068 hereinafter referred to as Xu).

Regarding claim 20, Jain teaches all the limitations of claim15.
Jain teaches:
“wherein the first network device is ISSU-capable, and wherein the first network device is further configured to perform an ISSU operation” (Jain col. 7 lines 1-15, teaches the servers and the switch redirecting network traffic without the network outage during software upgrade),
Jain does not explicitly teach:
“in response to receiving a message from a centralized controller for the network to perform the ISSU operation”
Xu teaches: 
“in response to receiving a message from a centralized controller for the network to perform the ISSU operation” (Xu [0026] teaches controller command to start software upgrading as a part of ISSU).
Because both Xu and Jain teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a controller command for network device to start upgrading as a part of ISSU scheme as disclosed by Xu, such inclusion allow the network device keep running for packets processing prior to receiving the command (Xu [0026). 

s 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0105068 hereinafter referred to as Xu) in view of Jain et al. (US 8,943,490 hereinafter referred to as Jain), and further in view of Chen et al. (US 2015/0263867 hereinafter referred to as Chen).

Regarding Claim 21, the combination of Xu and Jain teach all the limitations of claim 1.
Xu and Jain do not teach:
“wherein the one or more messages instructing the first network devices to perform the ISSU operation include a software package for the first network devices to install.”
Chen teaches:
“wherein the one or more messages instructing the first network devices to perform the ISSU operation include a software package for the first network devices to install.” (Chen [0020], a central controller initiating and managing software installation on edge node as in-service software upgrade (ISSU)) operation by sending the software to be installed on the edge node).  
Because, Xu, Jain and Chen teach In-service software upgrade (ISSU) therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a controller for sending a software to be installed as ISSU operation, such inclusion helps to manage and control the installation of software as ISSU l by a central controller (Chen [0020] [0023]). 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.N.M/            Examiner, Art Unit 2454


/UMAR CHEEMA/            Supervisory Patent Examiner, Art Unit 2454